UNITED STATES SECURITIES ANDEXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): July 24, 2014 LIVEWIRE ERGOGENICS, INC. (Exact name of registrant as specified in its charter) Nevada 000-54588 26-1212244 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 24845 Corbit Place, Yorba Linda, CA 92887 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (714) 940-0155 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective July 24, 2014, Article Eight of the Company’s Articles of Incorporation was amended to increase the authorized common stock from 150,000,000 shares to 200,000,000 shares. Item 9.01 Financial Statements and Exhibits. The following Exhibits are attached hereto. Exhibit Number Description Certificate of Amendment SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIVEWIRE ERGOGENICS, INC Date: July 30, 2014 By: /s/Bill Hodson Bill Hodson Chief Executive Officer
